ROSS, J.
— The appellant has not in her brief or elsewhere made any assignments of error. Paragraph 1231 of the Civil Code 1913 provides:
*293“Upon appeal from a final judgment the court shall review all orders and rulings made by the court below, which are assigned as error, whether a motion for a new trial is made or not. ’ ’
Paragraph 1261, Id., after providing for the filing of brief by the appellant, requires that it contain, among* other things:
“A statement of the case, an assignment of the errors relied upon, separately stated, and the argument and authorities in support thereof.”
There does not seem to be any provision of statute or rule of the court requiring us to review the record for errors except upon proper assignments. Recently we said (Bouldin v. Sheerer, 21 Ariz. 247, 187 Pac. 568):
“We have decided in a long line of cases that, in the absence of any assignment of error, and none appearing upon the face of the record, the appeal may be either dismissed or the judgment affirmed. [Authorities cited.] The members of the bar of the state must take notice that this salutary rule will hereafter be strictly enforced.”
See, also, Wootan v. Roten, 19 Ariz. 235, 168 Pac. 640.
The abstract of the record is not folioed nor indexed. Attorneys who pay so little attention to the rules of the court and the provisions of the law in reference to appeals should not expect this court, crowded as we are with work, to assume the burden of searching the record for error.
The appeal is dismissed.
MoALISTER, C. J., and LYMAN, J., concur.